IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                              FILED
                                                             May 3, 2012
                            No. 10-10940
                                                             Lyle W. Cayce
                                                                  Clerk
TIMOTHY L. BILIOURIS; ANNE M. BULLOCK; BRIAN BULLOCK;
ROBERT BULLOCK; RANDY COUGH; ET AL,
                  Plaintiffs - Appellees

v.

SUNDANCE RESOURCES, INCORPORATED; MICHAEL PATMAN;
DAVID P. PATMAN,
                 Defendants - Appellants


                          Consolidated with
                            No. 11-10283



TIMOTHY L. BILIOURIS; ANNE M. BULLOCK; BRIAN BULLOCK; ROBERT
BULLOCK; RANDY COUGH; ET AL.,
                   Plaintiffs - Appellees

v.

MICHAEL PATMAN; DAVID P. PATMAN,
                 Defendants - Appellants


             Appeals from the United States District Court
               for the Northern District of Texas, Dallas
                        USDC No. 3:07-CV-1591



Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.1




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           The appeal is stayed as to Sundance Resources, Inc., pending bankruptcy proceedings.

                                                2